Citation Nr: 1438614	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is of record.   

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

The issues of entitlement to service connection for bilateral hearing loss disability and left shoulder disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's tinnitus originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The record reflects that the Veteran was provided all required notice in an April 2010 letter.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's tinnitus claim.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran contends that service connection is warranted for tinnitus because it developed in service as a result of excessive noise exposure associated with his duties in the light artillery infantry.

The Veteran's service treatment records are silent for any evidence of tinnitus.  In a May 2010 VA audiological examination, the Veteran said he had had constant ringing in his ears since service.  He reported being exposed to artillery noise for 20 years in service and having very little noise exposure thereafter.  The examiner opined that based on electronic hearing testing conducted at enlistment, during service, and at retirement showing that the Veteran did not have hearing damage, his tinnitus was less likely as not caused by or a result of noise exposure in service.

In his April 2013 hearing, the Veteran testified that his tinnitus began within a year or two of leaving the military.  He then stated that the ringing in his ears started while still in the military, but he thought it was part of his hearing loss disability until he was tested after discharge.  He now had constant tinnitus that made it difficult to talk to his wife or co-workers.  He had to turn the TV on while he slept in order to drown out the ringing in his ears.

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for tinnitus because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job in the military as part of the light artillery infantry.  The Veteran has credibly stated that the onset of his tinnitus occurred in service, was diagnosed shortly thereafter, and that the pertinent symptoms have been continuous ever since.  Also, although the May 2010 examiner opined that the Veteran's tinnitus was less likely than not related to service, the opinion was based on the fact that the Veteran's audiological exams before, during and after service showed normal hearing, and did not consider the Veteran's statement that he had had constant tinnitus during and since service. 

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA audiological examination in May 2010 to determine the nature and etiology of his bilateral hearing loss.  Although hearing loss was present, it was not disabling for VA benefit purposes.  See 38 C.F.R. § 3.385 (2013).

The Veteran alleged in his April 2013 hearing that during the May 2010 examination, he could not distinguish the test tones from the ringing in his ears and had to simply guess whether he heard a tone.  As a result, he believes the test results showed that his hearing was much better than it really was.  Additionally, a private audiological report from December 2012 indicates the Veteran's hearing loss may be severe enough to be considered disabling for VA purposes.  Therefore, a new VA examination is in order to clarify the Veteran's level of hearing loss and obtain an accompanying opinion.

The Board further notes that the Veteran has submitted an April 2013 private medical record in support of his claim.  This record documents the physician's opinion that the Veteran's current left shoulder disability could be due to repetitive activity and minor injuries during service.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  Moreover, at the April 2013 videoconference hearing, the Veteran stated that he expected to undergo left shoulder surgery shortly.  Since records pertaining to the surgery could be supportive of the Veteran's claim, further development to obtain those records is in order.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records pertaining to any left shoulder surgery performed subsequent to the April 2013 videoconference hearing.  

2.  Then, the Veteran should be afforded a VA examination by an audiologist other than the May 2010 examiner to determine the nature and etiology of his bilateral hearing loss.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	The examiner should clearly explain to the Veteran how the audiological examination is administered.  Then, based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to any hearing loss disability present during the period of the claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's in-service noise exposure.  

     For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

     3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

     4.  Then, the RO or the AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


